UNITED STATES DISTRICT COURT

DISTRICT OF DELAWARE
JAMES SHERIDAN, )
)
Plaintiff, ) Case No.
)
v. )
) COMPLAINT FOR VIOLATIONS OF

FLIR SYSTEMS, INC, EARLR. LEWIS, ) THE FEDERAL SECURITIES LAWS

JAMES J. CANNON, JOHN D. CARTER,
WILLIAM W. CROUCH, CATHERINE A. JURY TRIAL DEMANDED
HALLIGAN, ANGUS L. MACDONALD, )
MICHAEL T. SMITH, CATHY A. STAUFFER, )
ROBERT S. TYRER, JOHN W. WOOD, JR., )
and STEVEN E. WYNNE,
Defendants.

~—

Plaintiff James Sheridan (“Plaintiff”), on behalf of himself and all others similarly situated,
upon information and belief, including an examination and inquiry conducted by and through his
counsel, except as to those allegations pertaining to Plaintiff, which are alleged upon personal
belief, alleges the following for his Complaint:

NATURE OF THE ACTION

1. Plaintiff brings this action against FLIR Systems, Inc. (“FLIR” or the “Company”)
and the members of FLIR’s Board of Directors (the “Board” or the “Individual Defendants”) for
their violations of Sections 14(a) and 20(a) of the Securities Exchange Act of 1934 (the “Exchange
Act”), 15 U.S.C. §§ 78n{a), 78t(a), and U.S. Securities and Exchange Commission (“SEC”) Rule
14a-9, 17 C.F.R. § 240.14a-9. By the action, Plaintiff seeks to enjoin the vote on a proposed
transaction pursuant to which Teledyne Technologies Incorporated (“Teledyne”) will acquire

FLIR through Teledyne’s subsidiaries Firework Merger Sub I, Inc. (“Merger Sub I”) and Firework
Merger Sub II, LLC (“Merger Sub IT”) (the “Proposed Transaction”). !

2. On January 4, 2021, FLIR and Teledyne jointly announced their entry into an
Agreement and Plan of Merger dated January 4, 2021 (the “Merger Agreement”). Under the terms
of the Merger Agreement, each FLIR stockholder will be entitled to receive: (a) $28.00 in cash,
and (b) 0.0718 shares of Teledyne common stock for each share of FLIR common stock they own
(the “Merger Consideration”). The Proposed Transaction is valued at approximately $8 billion.

3. On April 12, 2021, Teledyne filed a Schedule 14A Definitive Proxy Statement (the
“Proxy”) with the SEC. The Proxy, which recommends that FLIR stockholders vote in favor of
the Proposed Transaction, omits or misrepresents material information concerning, among other
things: (a) the financial projections for FLIR and the data and inputs underlying the financial
valuation analyses that support the fairness opinion provided by the Company’s financial advisor,
Goldman Sachs & Co. LLC (“Goldman”); and (b) Goldman’s and Company insiders’ potential
conflicts of interest. Defendants authorized the issuance of the false and misleading Proxy in
violation of Sections 14(a) and 20(a) of the Exchange Act.

4. It is imperative that the material information omitted from the Proxy is disclosed to
the Company’s stockholders prior to the forthcoming stockholder vote so that they can properly
exercise their corporate suffrage rights.

5. For these reasons and as set forth in detail herein, Plaintiff seeks to enjoin
Defendants from taking any steps to consummate the Proposed Transaction unless and until the

material information discussed below is disclosed to the Company’s stockholders or, in the event

 

1 Non-party Teledyne is a Delaware corporation headquartered in Thousand Oaks, California.
Teledyne’s common stock trades on the New York Stock Exchange under the ticker symbol
“TDY.” Non-party Merger Sub I is a Delaware corporation and wholly owned subsidiary of
Teledyne. Non-party Merger Sub II is a Delaware limited liability company and wholly owned
subsidiary of Teledyne.
the Proposed Transaction is consummated, to recover damages resulting from the defendants’
violations of the Exchange Act.
JURISDICTION AND VENUE

6. This Court has jurisdiction over the claims asserted herein for violations of Sections
14(a) and 20(a) of the Exchange Act and SEC Rule 14a-9 promulgated thereunder pursuant to
Section 27 of the Exchange Act, 15 U.S.C. § 78aa, and 28 U.S.C. § 1331 (federal question
jurisdiction).

7. This Court has jurisdiction over the defendants because each defendant is either a
corporation that conducts business in and maintains operations within this District, or is an
individual with sufficient minimum contacts with this District so as to make the exercise of
jurisdiction by this Court permissible under traditional notions of fair play and substantial justice

8. Venue is proper in this District pursuant to 28 U.S.C. § 1391 because defendants
are found or are inhabitants or transact business in this District.

THE PARTIES

9. Plaintiff is, and has been at all times relevant hereto, a continuous stockholder of
FLIR.

10. Defendant FLIR is a Delaware corporation, with its principal executive offices
located at 27700 SW Parkway Avenue, Wilsonville, Oregon 97070 and offices in Santa Barbara
and Ventura, California. The Company is a world-leading industrial technology company focused
on intelligent sensing solutions for defense and industrial applications. FLIR’s common stock
trades on the NASDAQ Global Select Market under the ticker symbol “FLIR.”

11. Defendant Earl R. Lewis (“Lewis”) has been Chairman of the Board since
November 2000, and a director of the Company since 1999. Defendant Lewis previously served

as the Company’s President and Chief Executive Officer (“CEO”) from November 2000 until his
retirement in May 2013.

12. Defendant James J. Cannon (“‘Cannon”) has been President, CEO, and a director of
the Company since June 2017.

13. Defendant John D. Carter (“Carter”) has been a director of the Company since
August 2003.

14. Defendant William W. Crouch (“Crouch”) has been a director of the Company
since May 2005.

15. | Defendant Catherine A. Halligan (“Halligan”) has been a director of the Company
since March 2014.

16. Defendant Angus L. Macdonald (“Macdonald”) has been a director of the Company
since April 2001.

17... Defendant Michael T. Smith (“Smith”) has been a director of the Company since
July 2002. Defendant Smith also serves as Lead Director on the Teledyne board, where he has
been a director since 2001.

18. Defendant Cathy Stauffer (“Stauffer”) has been a director of the Company since
March 2014.

19. Defendant Robert S. Tyrer (“Tyrer”) has been a director of the Company since
October 2017.

20. Defendant John W. Wood, Jr. (“Wood”) has been a director of the Company since
May 2009.

21. Defendant Steven E. Wynne (“Wynne”) has been a director of the Company since
November 1999.

22. Asnoted above, the defendants identified in paragraphs 1 1-20 are referred to herein

as the “Board” or the “Individual Defendants.”
SUBSTANTIVE ALLEGATIONS

The Proposed Transaction

23. On January 04, 2021, FLIR and Teledyne jointly announced in relevant part:

THOUSAND OAKS, Calif. and ARLINGTON, Va. — January 4, 2021 — Teledyne
Technologies Incorporated (NYSE:TDY) (“Teledyne”) and FLIR Systems, Inc.
(NASDAQ:FLIR) (“FLIR”) jointly announced today that they have entered into a
definitive agreement under which Teledyne will acquire FLIR in a cash and stock
transaction valued at approximately $8.0 billion.

Under the terms of the agreement, FLIR stockholders will receive $28.00 per share
in cash and 0.0718 shares of Teledyne common stock for each FLIR share, which
implies a total purchase price of $56.00 per FLIR share based on Teledyne’s 5-day
volume weighted average price as of December 31, 2020. The transaction reflects
a 40% premium for FLIR stockholders based on FLIR’s 30-day volume weighted
average price as of December 31, 2020.

As part of the transaction, Teledyne has arranged a $4.5 billion 364-day credit
commitment to fund the transaction and refinance certain existing debt. Teledyne
expects to fund the transaction with permanent financing prior to closing. Net
leverage at closing is expected to be approximately 4.0x adjusted pro forma
EBITDA with leverage declining to less than 3.0x by the end of 2022.

Teledyne expects the acquisition to be immediately accretive to earnings, excluding
transaction costs and intangible asset amortization, and accretive to GAAP earnings
in the first full calendar year following the acquisition.

“At the core of both our companies is proprietary sensor technologies. Our business
models are also similar: we each provide sensors, cameras and sensor systems to
our customers. However, our technologies and products are uniquely
complementary with minimal overlap, having imaging sensors based on different
semiconductor technologies for different wavelengths,” said Robert Mehrabian,
Executive Chairman of Teledyne. “For two decades, Teledyne has demonstrated
its ability to compound earnings and cash flow consistently and predictably.
Together with FLIR and an optimized capital structure, I am confident we shall
continue delivering superior returns to our stockholders.”

“FLIR’s commitment to innovation spanning multiple sensing technologies has
allowed our company to grow into the multi-billion-dollar company it is today,”
said Earl Lewis, Chairman of FLIR. “With our new partner’s platform of
complementary technologies, we will be able to continue this trajectory, providing
our employees, customers and stockholders even more exciting momentum for
growth. Our Board fully supports this transaction, which delivers immediate value
and the opportunity to participate in the upside potential of the combined
company.”
Jim Cannon, President and Chief Executive Officer of FLIR, said, “We could not
be more excited to join forces with Teledyne through this value-creating
transaction. Together, we will offer a uniquely complementary end-to-end
portfolio of sensory technologies for all key domains and applications across a well-
balanced, global customer base. We are pleased to be partnering with an
organization that shares our focus on continuous innovation and operational
excellence, and we look forward to working closely with the Teledyne team as we
bring our two companies together to capitalize on the important opportunities
ahead.”

Fourth Quarter Financial Results

In a separate press release issued today, Teledyne announced improved preliminary
financial results for the fourth quarter and full year 2020. The Teledyne press
release is available on www.teledyne.com. FLIR noted today that it expects to meet
or exceed the full year fiscal 2020 guidance it provided on October 30, 2020.
Approvals and Timing

The transaction, which has been approved by the boards of directors of both
companies, is expected to close in the middle of 2021 subject to the receipt of
required regulatory approvals, including expiration or termination of the applicable

waiting period under the Hart-Scott-Rodino Antitrust Improvements Act, approvals
of Teledyne and FLIR stockholders and other customary closing conditions.

The Proxy Contains Material Misstatements or Omissions

24. The defendants filed a materially incomplete and misleading Proxy with the SEC
and disseminated it to FLIR’s stockholders. The Proxy misrepresents or omits material
information that is necessary for the Company’s stockholders to make an informed decision
whether to vote in favor of the Proposed Transaction or seek appraisal.

25. Specifically, as set forth below, the Proxy fails to provide Company stockholders
with material information or provides them with materially misleading information concerning:
(a) the financial projections for FLIR and the data and inputs underlying the financial valuation
analyses that support the fairness opinion provided by the Company’s financial advisor, Goldman;
and (b) Goldman’s and Company insiders’ potential conflicts of interest.

Material Omissions Concerning the Financial Projections for FLIR and Goldman’s Financial
Analyses
26. The Proxy omits material information regarding the financial projections for FLIR,
including all line items underlying the calculation of (a) unlevered free cash flow, (b) adjusted
EBITDA, and (c) adjusted EPS.

27. The Proxy describes Goldman’s fairness opinion and the various valuation analyses
it performed in support of its opinion. However, the description of Goldman’s fairness opinion
and analyses fails to include material information such as the key inputs and assumptions
underlying these analyses. Without this information, as described below, FLIR’s public
stockholders are unable to fully understand these analyses and, thus, are unable to determine what
weight, if any, to place on Goldman’s fairness opinion in determining whether to vote in favor of
the Proposed Transaction or seek appraisal.

28. With respect to Goldman’s Implied Premia and Multiple Analysis, the Proxy fails
to disclose the individual research analyst price targets utilized in the analysis.

29. With respect to Goldman’s Ilustrative Discounted Cash Flow Analysis, the Proxy
fails to disclose: (a) quantification of the range of terminal values for FLIR; (b) quantification of
the inputs and assumptions underlying the discount rates ranging from 10.0% to 12.0%; and (c)
Goldman’s basis for applying EV/EBITDA multiples of 12.0x to 15.0x in deriving the terminal
value of the Company.

30. With respect to Goldman’s Jlustrative Present Value of Future Share Price
Analysis of FLIR and of the Implied value of Consideration per Company Share, the Proxy fails
to disclose: (a) the NTM EPS estimates of FLIR, or clarification that they are the same as the
adjusted EPS figures set forth in the Company’s projections on page 101 of the Proxy; and (b)

quantification of the inputs and assumptions underlying the discount rate of 8.25%.
31. | The omission of this material information renders the statements in the “Unaudited
Prospective Financial Information Used by the FLIR Board of Directors and FLIR’s Financial
Advisor” and “Opinion of the Company’s Financial Advisor” sections of the Proxy false and/or
materially misleading in contravention of the Exchange Act.

Material Omissions Concerning Goldman’s and Company Insiders’ Potential Conflicts of
Interest

32. The Proxy fails to disclose material information concerning the potential conflicts
of interest faced by Goldman, including the amount of compensation Goldman has received from
FLIR for certain financial advisory and/or underwriting services provided.

33. | The Proxy further fails to disclose whether any other division of Goldman has
performed any services for FLIR or Teledyne in the two years prior to the date of Goldman’s
fairness opinion and, if so, the details of the services Goldman performed and the amount of
compensation Goldman received for such services.

34. Full disclosure of investment banker compensation and all potential conflicts is
required due to the central role played by investment banks in the evaluation, exploration,
selection, and implementation of strategic alternatives.

35. | The Proxy also omits material information regarding the potential conflicts of
interest faced by Company insiders.

36. For example, in the January 4, 2021 press release announcing the Proposed
Transaction, defendant Cannon is quoted as stating, “We are pleased to be partnering with an
organization that shares our focus on continuous innovation and operational excellence, and we
look forward to working closely with the Teledyne team as we bring our two companies together
to capitalize on the important opportunities ahead.” The Proxy fails, however, to disclose the

details of any employment and retention-related discussions and negotiations that occurred
between Teledyne and FLIR’s executive officers, including who participated in all such
communications, when they occurred and their content. The Proxy further fails to disclose whether
any of Teledyne’s proposals or indications of interest mentioned management retention in the
combined company following the Proposed Transaction or the purchase of or participation in the
equity of the surviving corporation.

37. The omission of this material information renders the statements in the “Opinion of
the Company’s Financial Advisor” and “Background of the Mergers” sections of the Proxy false
and/or materially misleading in contravention of the Exchange Act.

38. | The Individual Defendants were aware of their duty to disclose the above-
referenced omitted information and acted negligently (if not deliberately) in failing to include this
information in the Proxy. Absent disclosure of the foregoing material information prior to the
stockholder vote on the Proposed Transaction, Plaintiff and the other stockholders of FLIR will be
unable to make an informed voting or appraisal decision in connection with the Proposed
Transaction and are thus threatened with irreparable harm warranting the injunctive relief sought
herein.

CLAIMS FOR RELIEF

COUNT I

Claims Against All Defendants for Violations of Section 14(a) of the
Exchange Act and Rule 14a-9 Promulgated Thereunder

39. Plaintiff repeats all previous allegations as if set forth in full.

40. During the relevant period, defendants disseminated the false and misleading Proxy
specified above, which failed to disclose material facts necessary to make the statements, in light
of the circumstances under which they were made, not misleading in violation of Section 14(a) of

the Exchange Act and SEC Rule 14a-9 promulgated thereunder.
41. By virtue of their positions within the Company, the defendants were aware of this
information and of their duty to disclose this information in the Proxy. The Proxy was prepared,
reviewed, and/or disseminated by the defendants. It misrepresented and/or omitted material facts,
including material information about FLIR’s financial projections, the data and inputs underlying
the financial valuation analyses that support the fairness opinion provided by Goldman, and
Goldman’s and Company insiders’ potential conflicts of interest. The defendants were at least
negligent in filing the Proxy with these materially false and misleading statements.

42. The omissions and false and misleading statements in the Proxy are material in that
a reasonable stockholder would consider them important in deciding how to vote on the Proposed
Transaction.

43. By reason of the foregoing, the defendants have violated Section 14(a) of the
Exchange Act and SEC Rule 14a-9(a) promulgated thereunder.

44. Because of the false and misleading statements in the Proxy, Plaintiff is threatened
with irreparable harm, rendering money damages inadequate. Therefore, injunctive relief is
appropriate to ensure defendants’ misconduct is corrected.

COUNT Il

Claims Against the Individual Defendants for
Violations of Section 20(a) of the Exchange Act

45. Plaintiff repeats all previous allegations as if set forth in full.

46. The Individual Defendants acted as controlling persons of FLIR within the meaning
of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as officers
and/or directors of FLIR, and participation in and/or awareness of the Company’s operations
and/or intimate knowledge of the false statements contained in the Proxy filed with the SEC, they

had the power to influence and control and did influence and control, directly or indirectly, the

10
decision-making of the Company, including the content and dissemination of the various
statements which Plaintiff contends are false and misleading.

47. Each of the Individual Defendants was provided with or had unlimited access to
copies of the Proxy and other statements alleged by Plaintiff to be misleading prior to and/or
shortly after these statements were issued and had the ability to prevent the issuance of the
statements or cause the statements to be corrected.

48. In particular, each of the Individual Defendants had direct and supervisory
involvement in the day-to-day operations of the Company, and, therefore, is presumed to have had
the power to control or influence the particular transactions giving rise to the securities violations
as alleged herein, and exercised the same. The Proxy at issue contains the unanimous
recommendation of each of the Individual Defendants to approve the Proposed Transaction. They
were, thus, directly involved in the making of the Proxy.

49. In addition, as the Proxy sets forth at length, and as described herein, the Individual
Defendants were each involved in negotiating, reviewing, and approving the Proposed
Transaction. The Proxy purports to describe the various issues and information that they reviewed
and considered—descriptions the Company directors had input into.

50. By virtue of the foregoing, the Individual Defendants have violated Section 20(a)
of the Exchange Act.

51. As set forth above, the Individual Defendants had the ability to exercise control
over and did control a person or persons who have each violated Section 14(a) and SEC Rule 14a-
9, promulgated thereunder, by their acts and omissions as alleged herein. By virtue of their
positions as controlling persons, these defendants are liable pursuant to Section 20(a) of the
Exchange Act. As a direct and proximate result of defendants’ conduct, FLIR’s stockholders will

be irreparably harmed.

11
PRAYER FOR RELIEF
WHEREFORE, Plaintiff demands judgment and preliminary and permanent relief,
including injunctive relief, in his favor on behalf of FLIR, and against defendants, as follows:

A. Preliminarily and permanently enjoining defendants and all persons acting
in concert with them from proceeding with, consummating, or closing the Proposed Transaction
and any vote on the Proposed Transaction, unless and until defendants disclose and disseminate
the material information identified above to FLIR stockholders;

B. In the event defendants consummate the Proposed Transaction, rescinding
it and setting it aside or awarding rescissory damages to Plaintiff;

C. Declaring that defendants violated Sections 14(a) and/or 20(a) of the
Exchange Act, as well as SEC Rule 14a-9 promulgated thereunder;

D. Awarding Plaintiff the costs of this action, including reasonable allowance
for Plaintiff's attorneys’ and experts’ fees; and

E. Granting such other and further relief as this Court may deem just and

proper.
JURY DEMAND
Plaintiff demands a trial by jury on all claims and issues so triable.
Dated: April 12, 2021 LONG LAW, LLC

By: _/s/ Brian D. Long
Brian D. Long (#4347)
3828 Kennett Pike, Suite 208
Wilmington, DE 19807
Telephone: (302) 729-9100
Email: BDLong@longlawde.com

Attorneys for Plaintiff

12
